DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/31/2022.
	Claims 1-14 are pending.
	Claims 2-12 are withdrawn as being drawn to non-elected groups or species.
	Claims 1, 13, and 14 are pending and are currently under consideration to the extent that they read upon Applicant’s elected species.
	Applicant elected:
	Folcysteine as the folcysteine-based biostimulant, 
	Abamectin miticide as the agrotoxic substance, and 
	Liquid as the form of composition.
	It is noted that while in the process of searching the abamectin miticide, the examiner came across art that reads upon fenpyroximate, and as such, the species has been expanded to include either abamectin or fenpyroximate as the agrotoxic substance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 14 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santinato et al (IDS Reference) as evidenced by Foltron, Foltron Plus, and Acaricides.
	Santinato exemplifies a liquid composition that is a combination including 1 L/ha Foltron and Orthus (see entire document, for instance, page 1, Table 1, T6).  Foltron plus comprises as the active agent folcysteine (see as evidence Foltron, page 1, and Foltron Plus, page 2).  Orthus comprises Fenpyroximate as the active agent (see as evidence Acaricides, page 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOVE/Primary Examiner, Art Unit 1611